Exhibit 10.7
[Mondelēz International, Inc. Logo]


Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




PRIVATE AND CONFIDENTIAL


Mr. Gustavo Valle


December 21, 2019


OFFER LETTER


Dear Gustavo,


I am very pleased to provide you with this offer letter setting forth the terms
of your offer of employment (“Offer Letter”). It confirms the verbal offer
previously extended to you for the position of Executive Vice President Latin
America, Mondelēz International, Inc. (the “Company”) reporting to the Chairman
and Chief Executive Officer. Your principle office will be located in our Coral
Gables, Florida office. Your employment commencement date will be as soon as
mutually agreed.


Your annualized target compensation opportunity will be as follows:


Annualized Compensation (Target Opportunity)


Annual Base Salary        $650,000


Annual Incentive Plan (Target - 80%*)        $520,000


Target Annual Long-Term Incentive Range**     $1,280,000 - $1,600,000 -
$1,920,000


Total Target Compensation Opportunity     $2,450,000 - $2,770,000 - $3,090,000




Your Annual Base Salary will be subject to an annual review by the Board and
adjustment in the Board’s sole discretion.












* Target as a percent of Annual Base Salary.


** The value of the long-term incentive grants reflects the range (i.e.,
minimum, midpoint and maximum) for the target value of your annual equity
grants. The actual number of shares, units, or options will be determined
pursuant to the Company’s specific valuation methodology (e.g., Black-Scholes
value for stock options).









--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




Annual Incentive Plan
You will be eligible to participate in the Mondelēz International Management
Incentive Plan (the “MIP”), the Company’s annual incentive program. Your target
award opportunity under the MIP is equal to 80% of your Annual Base Salary. The
actual amount you receive may be lower or higher, depending on your individual
performance and the Company’s overall performance during the year. The maximum
award under this program for 2020 is 200% of your target opportunity. The
Company reserves the right to change the maximum award annually.


For the 2020 MIP plan year ending on December 31, 2020, your award will be
prorated based on your date of hire. Your actual award will ultimately be
determined based on your individual performance during your period of employment
and the Company’s actual overall performance for the full 2020 plan year.


Long-Term Incentives (Annual Equity Program)


You will be eligible to fully participate in the Company’s annual equity
program. Equity grants are typically made annually in February. For 2020, you
will receive a $1,600,000 equity grant, 75% of the grant value will be in
performance share units (“PSUs”) and 25% of the grant value will be in stock
options (with the actual number of shares, units, or options based on the
closing stock price on date of hire). These performance share units and stock
options will be subject to the terms and conditions set forth in the Plan and
the Company’s standard Global Long-Term Incentive Agreements as in effect on the
date hereof.


All equity grants are subject to the terms and conditions of the Company’s
Amended and Restated 2005 Performance Incentive Plan (“Plan”) and the applicable
annual grant agreements. The annual equity program described above is based on
our current design and the Company reserves the right to change the annual
equity program at any time.


Sign-On Awards


As part of your offer of employment, on your date of hire you will receive:


1)
A cash sign-on award of $115,000, subject to a two-year repayment agreement.



Executive Deferred Compensation Plan


You will be eligible to participate in the Executive Deferred Compensation Plan.
This program allows you to voluntarily defer a portion of your salary and/or
your annual incentive award to a future date. Additional information about this
program is available upon request.












2



--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com






Severance; Change in Control Plan


From your date of hire, you will be a participant in the Mondelēz International,
Inc. Change in Control Plan for Key Executives (the “CIC Plan”). The CIC Plan
provides certain benefits upon an involuntary termination without Cause or
voluntary termination for Good Reason following a Change in Control. A copy of
the CIC Plan will be separately provided.


For purposes of this Offer Letter:


•
“Cause” has the meaning set forth in the CIC Plan.



•
“Good Reason” has the meaning set forth in the CIC Plan.



Stock Ownership Guidelines
 
You will be required to attain and hold Company stock equal in value to four (4)
times your annual base salary established at your date of hire. Under current
guidelines, you will have five years from your date of hire to achieve this
level of ownership. Stock held for ownership determination includes common stock
held directly or indirectly and unvested deferred stock units. It does not
include stock options or unvested performance share units. The Company reserves
the right to change the guidelines at any time.


You will also be required to hold for a period of at least one year the “net”
shares received upon vesting in the case of deferred stock units or performance
share units or exercise in the case of stock options, from the respective
vesting or exercise dates.


Net shares are the number of shares resulting from the vesting of deferred stock
units or performance share units or the exercise of stock options reduced by the
number of shares required to satisfy any applicable tax withholding or costs
associated with the respective vesting or exercise.


Other Benefits


If your employment with the Company ends due to an involuntary termination other
than for Cause (as defined above), you will receive severance arrangements no
less favorable than those accorded recently terminated senior executives of the
Company. For the avoidance of doubt, “senior executives” as referenced in this
section shall exclude legacy Cadbury executives.


You will be eligible for one-time relocation benefits through February 28, 2022
to Coral Gables, Florida pursuant to the Company’s standard relocation policy
for executives at your level in effect at the time of your move.






3



--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




Under the current policies in place, which are subject to change, you will be
eligible for the Company’s discretionary financial planning program, which
reimburses you up to $7,500 per year for eligible financial planning expenses,
and car allowance program, which provides a car allowance of up to $15,000 per
year.


You will be eligible for Mondelēz Global LLC’s comprehensive benefits package
available to full-time salaried U.S. employees. You will be eligible for 30 days
of paid time off annually. Details and terms of these comprehensive benefits
will be provided separately.


Restrictive Covenants


As a condition to this offer of employment and corresponding consideration, you
agree to the terms and conditions of the Confidential Information, Intellectual
Property and Restrictive Covenants Agreement (the “Covenant Agreement”) attached
hereto as Appendix A and will acknowledge such Covenant Agreement by signing the
Covenant Agreement simultaneously with this offer of employment. Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)


No amount hereunder or under any other agreement that is subject to Code Section
409A (“Section 409A”) shall be payable upon a termination of your employment
unless such termination constitutes a “separation from service” with the Company
under Section 409A. To the maximum extent permitted by applicable law, amounts
payable to you pursuant to this Offer Letter shall be made in reliance upon the
exception for certain involuntary terminations under a separation pay plan or as
short-term deferral under Section 409A. For purposes of Section 409A, your right
to receive any installment payments shall be treated as a right to receive a
series of separate and distinct payments. To the extent any amount payable to
you is subject to your entering into a release of claims with the Company and
any such amount is a deferral of compensation under Section 409A and which
amount could be payable to you in either of two taxable years, such payments
shall be made or commence, as applicable, on the first date otherwise payable
but in the later such taxable year and shall include all payments that otherwise
would have been made before such date.


If you are a “specified employee” (within the meaning of Section 409A) as of
your separation from service (within the meaning of Section 409A): (a) payment
of any amounts under this Offer Letter (or under any severance arrangement
pursuant to this Offer Letter) which the Company determines constitute the
payment of nonqualified deferred compensation (within the meaning of Section
409A) and which would otherwise be paid upon your separation from service shall
not be paid before the date that is six months after the date of your separation
from service and any amounts that cannot be paid by reason of this limitation
shall be accumulated and paid on the earlier of (x) your death and (y) the first
day of the seventh month (or as soon as administratively possible thereafter)
following the date of your separation from service (within the meaning of
Section 409A); and (b) any welfare or other benefits (including under a
severance arrangement) which the Company determines constitute the payment of
nonqualified deferred compensation (within the meaning of Section 409A) and
which would otherwise be provided upon your separation from service shall be
provided at your sole cost during the first six-month period after your




4



--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




separation from service and, on the first day of the seventh month following
your separation from service (or as soon as administratively possible), the
Company shall reimburse you for the portion of such costs that would have been
payable by the Company for that period if you were not a specified employee.


Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this Offer Letter (including any reimbursements or benefits
to be provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Section
409A) shall be subject to the following:


(i)
the amount of the expenses eligible for reimbursement or the in-kind benefits
provided during any calendar year shall not affect the amount of the expenses
eligible for reimbursement or the in-kind benefits to be provided in any other
calendar year;



(ii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred; and

(iii)
your right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for any other benefit.



The parties hereto intend that all compensation, benefits and other payments
made to you hereunder will be provided or paid to you in compliance with all
applicable provisions, or an exemption or exception from the applicable
provisions of Section 409A and the regulations and rulings issued thereunder,
and the rulings, notices and other guidance issued by the Internal Revenue
Service interpreting the same, and this Offer Letter shall be construed and
administered in accordance with such intent. The parties also agree that this
Offer Letter may be modified, as reasonably agreed by the parties, to the extent
necessary to comply with all applicable requirements of, and to avoid the
imposition of additional tax, interest and penalties under Section 409A in
connection with the compensation, benefits and other payments to be provided or
paid to you hereunder. Any such modification shall maintain the original intent
and benefit to the Company and you of the applicable provision of this Offer
Letter, to the maximum extent possible without violating Section 409A.


Other Terms and Conditions


You will be a U.S. employee of Mondelēz Latin America and your employment status
will be governed by and shall be construed in accordance with the laws of the
United States. As such, your status will be that of an “at will” employee. This
means that either you or Company is free to terminate the employment
relationship at that time, for any reason, subject to your entitlements pursuant
to this Offer Letter or any other plan or agreement applicable to a termination
of your employment.


This offer is contingent upon successful completion of our pre-employment
checks. These include:
1.
a background check. The background screen is an investigative consumer report.
Under the Fair Credit Reporting Act, you have the right to make a written
request for information about the nature and scope of this report. If you wish
to make such a request, you may direct your letter





5



--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




to my attention. You are also entitled to receive a written summary of your
rights under the Fair Credit Reporting Act.
2.
post-offer drug screen via current Company protocols and

3.
proof of eligibility to work in the United States.











6



--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com






If you accept our offer, please sign below and return the signed letter to my
attention at dpendleton@mdlz.com. Once your date of hire is established, you
will be provided information about the arrangements for your post offer drug
screen and the required documents for verifying your eligibility to work in the
United States.


Should you have any questions concerning this information, please contact me.




/s/ David H. Pendleton
 
January 6, 2020
David H. Pendleton
 
Date

SVP Total Rewards & HR Solutions
Mondelēz Global LLC










I have read the above terms and conditions and, by signing below, do accept this
offer. This letter does not, in any way, constitute an express or implied
contract for employment.




/s/ Gustavo Valle
 
January 6, 2020
Gustavo Valle
 
Date

            


 
[Signature Page to Mr. Gustavo Valle Offer Letter]




7



--------------------------------------------------------------------------------


[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




APPENDIX A
CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY
AND RESTRICTIVE COVENANTS AGREEMENT
This Confidential Information, Intellectual Property and Restrictive Covenants
Agreement (“Covenant Agreement”) is made between the person specified in that
certain offer of employment (“Executive”) and Mondelēz International, Inc. (and
any currently or previously-affiliated companies, parent companies, successors
or predecessors, including Mondelēz Global LLC, Kraft Foods Inc., Kraft Foods
Group, Inc., and Kraft Foods Global, Inc., hereafter, collectively, “MG”).
WHEREAS, this Covenant Agreement is an extension of and incorporated into the
offer of employment between Executive and MG under which MG desires and agrees
to employ Executive and Executive desires and agrees to be employed by MG (the
“Offer Letter”); and
WHEREAS, as part of performing Executive’s responsibilities for MG, Executive
will have access to MG’s Confidential Information (as defined in Paragraph 2(a)
below) and Intellectual Property (as defined in Paragraph 3(a) below).
NOW, THEREFORE, for good and valuable consideration, including the promises and
covenants contained in this Covenant Agreement, including monetary
consideration, Executive’s employment with MG and Executive’s access to and use
of MG’s Confidential Information and Intellectual Property, MG and Executive
hereby agree as follows:
1.Consideration. In addition to Executive’s employment with MG and Executive’s
access to and use of MG’s Confidential Information, as consideration for this
Covenant Agreement, MG will provide Executive with such consideration described
in the Offer Letter, including, but not limited to, any sign on incentives and
participation in the annual incentive plan and equity program. This Covenant
Agreement shall control over any inconsistency with any other plan, program,
practice or agreement providing for any covenant or restriction provided herein
(and such other plan, program, practice or agreement shall be disregarded unless
Executive agrees in writing that such other plan, program, practice or agreement
controls).
2.Confidential Information.
(a)Executive recognizes that MG derives economic value from information and
trade secrets created (whether by Executive or others) and used in MG’s business
which is not generally known by the public, including but not limited to certain
sales, marketing, strategy, financial, product, personnel, manufacturing,
technical and other proprietary information and material (“Confidential
Information”) which are the property of MG. Executive understands that this list
is not exhaustive, and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the


1

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




information is known or used. Executive expressly acknowledges and agrees that,
by virtue of Executive’s employment with MG, Executive will have access to and
will use certain Confidential Information and that such Confidential Information
constitutes MG’s trade secrets and confidential and proprietary business
information, all of which is MG’s exclusive property. For purposes of this
Covenant Agreement, Confidential Information does not include information that
is or may become known to Executive or to the public from sources outside MG and
through means other than a breach of this Covenant Agreement.
(b)Executive further understands and acknowledges that this Confidential
Information and MG’s ability to reserve it for the exclusive knowledge and use
of MG is of great competitive importance and commercial value to MG. Executive
agrees that Executive will treat all Confidential Information as strictly
confidential and Executive will not, and will not permit any other person or
entity to, directly or indirectly, without the prior written consent of MG:
(i) use Confidential Information for the benefit of any person or entity other
than MG; (ii) remove, copy, duplicate or otherwise reproduce any document or
tangible item embodying or pertaining to any of the Confidential Information,
except as required to perform Executive’s responsibilities for MG; and
(iii) while employed and thereafter, publish, release, disclose, deliver or
otherwise make available to any third party any Confidential Information by any
communication, including oral, documentary, electronic or magnetic information
transmittal device or media. Notwithstanding the foregoing, Executive shall be
permitted to disclose Confidential Information to the extent (x) required by
law, subpoena, or applicable government or regulatory authority or (y)
appropriate in connection with a legal dispute. To the extent legally
permissible, executive shall promptly provide written notice of any such
subpoena or order to MG’s legal department.
(c)Executive agrees and understands that the obligations under this Covenant
Agreement with regard to the non‑disclosure and non‑use of particular
Confidential Information shall commence immediately upon Executive first having
access to Confidential Information (whether before or after Executive begins
employment with MG) and shall continue to exist during and after Executive’s
employment with MG for so long as such information remains Confidential
Information and is not public knowledge other than as a result of the
Executive’s breach of this Covenant Agreement or breach by those acting in
concert with Executive or on Executive’s behalf. Nothing in this Agreement shall
be construed to prohibit Executive from reporting conduct to, providing truthful
information to, or participating in any investigation or proceeding conducted by
any federal, state or local government agency or self-regulatory organization.
(d)Executive understands that improper use or disclosure of the Confidential
Information by Executive will cause MG to incur financial costs, loss of
business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties.
(e)Protected Rights. Executive understands that nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health


2

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




Administration, the Securities and Exchange Commission, or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Executive’s right to receive an award for
information provided to any Government Agencies.
3.Intellectual Property.
(a)    Disclosure and Assignment. Executive agrees to make prompt written
disclosure to MG, to hold in trust for the sole right and benefit of MG, and to
assign to MG all Executive’s right, title and interest in and to any patents,
trademarks, copyrights, ideas, inventions (whether not patented or patentable),
original works of authorship (published or not), developments, improvements or
trade secrets which Executive may solely or jointly conceive or reduce to
practice, or cause to be conceived or reduced to practice, during the period of
Executive’s employment with MG and relating in any way to the business or
contemplated business, research or development of MG (regardless of when or
where the Intellectual Property is prepared or whose equipment or other
resources is used in preparing the same) (collectively “Intellectual Property”).
Executive recognizes, provided prompt and full disclosure by Executive to MG,
that this Covenant Agreement will not be deemed to require assignment of any
invention which was developed entirely on Executive’s own time without using
MG’s equipment, supplies, facilities or trade secrets and neither relates to
MG’s actual or anticipated business, research or development, nor resulted from
work performed by Executive (solely or jointly with others) for MG.
(b)    Original Works. Executive acknowledges that all original works of
authorship which have been or are made by Executive (solely or jointly with
others) within the scope of Executive’s employment with MG and which are
protectable by copyright are the property of MG. To the extent that any such
original works have not already been transferred to or owned by MG, Executive
hereby assigns all of Executive’s right, title and interest in those works to
MG.
(c)    Cooperation. Executive agrees to assist MG in every reasonable and proper
way to obtain and enforce United States and foreign proprietary rights relating
to any and all patents, trademarks, inventions, original works of authorship,
developments, improvements or trade secrets of MG in any and all countries.
Executive will execute, verify and deliver (i) such documents and perform such
other acts (including appearing as a witness) as MG may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such proprietary rights and the assignment thereof, and (ii) assignments of such
proprietary rights to MG or its designee. Executive’s obligation to assist MG
with respect to proprietary rights in any and all countries shall continue
beyond the termination of employment.


3

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




(d)    Other Obligations. In addition to Executive’s other obligations under
this Paragraph 3, Executive shall promptly disclose to MG fully and in writing
all patent applications filed by Executive or on Executive’s behalf. At the time
of each such disclosure, Executive shall advise MG in writing of any inventions
that Executive believes are not required to be assigned pursuant to this
Paragraph. Executive shall at that time provide to MG in writing all evidence
necessary to substantiate that belief. Executive understands that MG will keep
in confidence, will not disclose to third parties and will not use for any
unauthorized purpose without Executive’s consent, any proprietary information
disclosed in writing to MG pursuant to this Covenant Agreement relating to
inventions that are not required to be assigned pursuant to this
subparagraph 3(d) and which were created or developed by Executive after
termination of Executive’s employment. Executive will preserve the
confidentiality of any such invention that is or may be required to be assigned,
in whole or in part, pursuant to this Paragraph 3. Executive agrees to keep and
maintain adequate and current records (in the form of notes, sketches, drawings
and in any other form that may be required by MG) of all proprietary information
developed by Executive and all inventions made by Executive during the period of
employment at MG, which records shall be available to and remain the sole
property of MG at all times. If MG becomes aware of a situation where it appears
that its trade secrets are being used and/or disclosed by you, it will enforce
its rights to the fullest degree allowed by law, including Federal or State
trade secret law. An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is made in confidence to a Federal, State, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law. An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.
4.Restrictive Covenants. Executive understands and agrees that the nature of
Executive’s position with MG provides Executive with access to and knowledge of
MG’s Confidential Information and places Executive in a position of trust and
confidence with MG. Because of MG’s legitimate business interests and for the
consideration afforded in this Covenant Agreement and Offer Letter, Executive
agrees that during Executive’s employment with MG and for a period of twelve
(12) months following the termination of Executive’s employment from MG for any
reason (the “Restricted Period”), Executive shall not engage in the following
Prohibited Conduct:
(a)    Non-Competition. Executive agrees that during the Restricted Period and
in any geographic area in which Executive directly or indirectly performed
responsibilities for MG or where Executive’s knowledge of Confidential
Information would be useful to a competitor in competing against MG, Executive
will not engage in any conduct in which Executive contributes Executive’s
knowledge and skills, directly or indirectly, in whole or in part, as an
executive,


4

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to a competitor or to an entity engaged in the same or similar business
as MG, including those engaged in the business of production, sale or marketing
of snack foods (including, but not limited to gum, chocolate, confectionary
products, biscuits or any other product or service Executive had reason to know
was under development by MG during Executive’s employment with MG) (“Competitive
Business”) without the written consent of MG’s Executive Vice President of
Global Human Resources, or designee, such consent to be provided by MG in its
sole and absolute discretion. Under no circumstances may Executive engage in any
activity that may require or inevitably require Executive’s use or disclosure of
MG’s Confidential Information.
(b)    Non-Solicitation of Customers or Accounts. Executive understands and
acknowledges that MG has expended and continues to expend significant time and
expense in pursuing and retaining its customers and accounts, and that the loss
of customers and accounts would cause significant and irreparable harm to MG.
Executive therefore agrees that during the Restricted Period and for Executive
or the direct or indirect benefit of any entity engaged in the same or similar
business as MG, including those engaged in the business of production, sale or
marketing of snack foods (including but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service Executive had
reason to know was under development by MG during Executive’s employment with
MG), Executive will not (i) solicit business from or perform services for, or
for the benefit of, any customer or account of MG with which Executive had
contact, participated in the contact, or about which Executive had knowledge of
Confidential Information by reason of Executive’s relationship with MG within
the twelve (12) month period prior to Executive’s separation of employment from
MG, or (ii) solicit business from or perform services for, or for the benefit
of, any customer or account MG actively pursued for business and with which
Executive had contact, participated in the contact, or about which Executive had
knowledge of Confidential Information by reason of Executive’s relationship with
MG within the twelve (12) month period prior to Executive’s separation of
employment from MG.
(c)    Non-Solicitation of Employees. Executive understands and acknowledges
that MG has expended and continues to expend significant time and expense in
recruiting and training its employees, and that the loss of employees would
cause significant and irreparable harm to MG. Executive therefore agrees and
covenants that during the Restricted Period Executive will not directly, or
indirectly, solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any executive of MG.
(d)    Judicial Amendment. Executive and MG acknowledge the reasonableness of
the agreements set forth in this Section 4 and the specifically acknowledge the
reasonableness of the geographic area, duration of time and subject matter that
are part of the covenant not to compete contained in Section 4(a)-(c). Executive
further acknowledges that Executive’s skills are such that Executive can be
gainfully employed in noncompetitive employment and that the parties’ agreement
not to compete will in no manner prevent Executive from earning a living.
Notwithstanding the foregoing, in the event it is judicially determined that any
of the limitations


5

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




contained in this Section 4 are unreasonable, illegal or offensive under any
applicable law and may not be enforced as agreed herein, the parties agree that
the unreasonable, illegal or offensive portions of this Section 4, whether they
relate to duration, area or subject matter, shall be and hereby are revised to
conform with all applicable laws and that this Agreement, as modified, shall
remain in full force and effect and shall not be rendered void or illegal.
5.Return of MG Property. Unless otherwise specified by MG in a separation or
other similar-type agreement, within five (5) days of Executive’s separation of
employment from MG or as such other time as specified in the sole discretion of
MG, Executive shall return all Confidential Information and all other MG
property (whether in electronic or paper form) in Executive’s possession,
including documents, files, manuals, handbooks, notes, keys and any other items,
files or documents (whether in electronic or paper form).


6.No Disparagement or Harm. Executive agrees that, in discussing Executive’s
relationship with MG and its affiliated and parent companies and their business
and affairs, Executive will not disparage, discredit or otherwise refer to in a
detrimental manner MG, its affiliated and parent companies or their officers,
directors and Executives. MG agrees that, in discussing Executive’s relationship
with MG and its affiliated and parent companies and their business and affairs,
MG (via any authorized public statement), officers or members of MG’s Board of
Directors will not disparage, discredit or otherwise refer to Executive in a
detrimental manner. This Paragraph does not, in any way, restrict or impede
Executive or MG (or its officers and directors), respectively, from exercising
protected rights including the right to communicate with any federal, state or
local agency or self-regulatory agency, including any with which a charge has
been filed, to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order.
Respectively, and to the extent legally permissible, executive shall promptly
provide written notice of any such order to MG’s legal department and the
Company shall promptly provide written notice of any such order to Executive.
7.Remedies. Should Executive or MG breach any of the provisions contained in
Paragraphs 2 through 6 of this Covenant Agreement, in addition to any other
remedies available to MG or Executive, as applies, if Executive is the breaching
party, Executive will be obligated to pay back to MG any payment(s) received
pursuant to the Offer Letter. MG and Executive further acknowledge and agree
that MG or Executive, as may apply, will or would suffer irreparable injury in
the event of a breach or violation or threatened breach or violation of the
provisions set forth in this Covenant Agreement, and agree that in the event of
a breach or violation of such provisions the aggrieved party will be awarded
injunctive relief by a court of competent jurisdiction to prohibit any such
violation or breach, and that such right to injunctive relief will be in
addition to any other remedy which may be ordered by the court or an arbitrator.
The equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.


6

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




8.Notification. Executive agrees that in the event Executive is offered to enter
into an employment relationship with a third party at any time during the
Restricted Period, Executive shall immediately advise said other third party of
the existence of this Covenant Agreement and shall immediately provide said
person or entity with a copy of this Covenant Agreement.
9.Arbitration of Claims. In the event either Executive or MG contests the
interpretation or application of any of the terms of this Covenant Agreement,
the complaining party shall notify the other in writing of the provision that is
being contested. If the parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration. An arbitrator
will be chosen pursuant to the American Arbitration Association’s (“AAA”)
Employment Arbitration Rules and Mediation Procedures. The arbitrator’s fees and
expenses and filing fees shall be borne by MG. The hearing shall be held at a
mutually agreeable location and the arbitrator shall issue a written award which
shall be final and binding upon the parties. Executive agrees to waive the right
to a jury trial. Notwithstanding anything contained in this Paragraph 9, MG and
Executive shall each have the right to institute judicial proceedings against
the other party or anyone acting by, through or under the other party, in order
to enforce its rights under Paragraphs 2 through 6 through specific performance,
injunction, or similar equitable relief. Claims not covered by arbitration are
those claims seeking injunctive and other relief due to unfair competition, due
to the use or unauthorized disclosure of trade secrets or confidential
information, due to wrongful conversion, breach of the Intellectual Property
covenants, and the breach of the restrictive covenants set forth in Paragraphs 2
through 6.
10.Entire Agreement and Severability. This is the entire agreement between
Executive and MG on the subject matter of this Covenant Agreement. This Covenant
Agreement may not be modified or canceled in any manner except by a writing
signed by both Executive and an authorized MG official. Executive acknowledges
that MG has made no representations or promises to Executive, other than those
in this Covenant Agreement. If any provision in this Covenant Agreement is found
to be unenforceable, all other provisions will remain fully enforceable. The
covenants set forth in this Covenant Agreement shall be considered and construed
as separate and independent covenants. Should any part or provision of any
provision of this Covenant Agreement be held invalid, void or unenforceable in
any court of competent jurisdiction, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Covenant Agreement. If the release and waiver of claims
provisions of any agreement related to this Covenant Agreement are held to be
unenforceable, the parties agree to enter into a release and waiver agreement
that is enforceable.
11.Not a Contract of Employment. Executive acknowledges and understands that
nothing in this Covenant Agreement is intended to, nor should be construed to,
alter the at-will nature of Executive’s employment relationship with MG, nor to
guarantee Executive’s employment for any specified term. Notwithstanding any
provision of this Covenant Agreement, Executive and/or MG may terminate
Executive’s employment at-will, for any reason permitted by law, with or without
notice, and upon such termination, the rights and obligations set forth herein
shall continue as expressly provided, subject to.


7

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com




12.Tolling. Should Executive violate any of the terms of the confidentiality or
restrictive covenant obligations in this Covenant Agreement, the obligation at
issue will run from the first date on which Executive ceases to be in violation
of such obligation.
13.Attorneys’ Fees. Should either party breach any of the provisions of
Paragraphs 2 through 6 of this Covenant Agreement, to the extent authorized by
state law, the non-prevailing party (as determined by the trier of fact) will be
responsible for payment of all reasonable attorneys’ fees and costs that the
prevailing party incurs in the course of such proceeding (including
demonstrating the existence of a breach and any other contract enforcement
efforts or successfully defending against an allegation of such breach).
14.Governing Law. This Covenant Agreement shall be governed under and construed
in accordance with the laws of the State of Illinois without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Illinois. Executive
agrees that any legal proceeding concerning this Covenant Agreement may only be
brought and held in a state or federal court located in the State of Illinois.
Executive consents to the personal jurisdiction of such courts and agrees not to
claim that any such courts are inconvenient or otherwise inappropriate.
15.Successors and Assigns. This Covenant Agreement shall be binding upon, and
inure to the benefit of, the parties and their respective successors and
permitted assigns. Executive may not assign Executive’s rights and obligations
under this Covenant Agreement without prior written consent of MG. MG may assign
this Covenant Agreement and/or its rights or obligations under this Covenant
Agreement. Any and all rights and remedies of MG under this Covenant Agreement
shall inure to the benefit of and be enforceable by any successor or assignee of
MG.
[Signatures are on the following page]


8

--------------------------------------------------------------------------------

[Mondelēz International, Inc. Logo]                                




Mondelēz International Inc.
Deerfield, IL 60015 USA


mondelezinternational.com








IN WITNESS WHEREOF, the parties agree that this Covenant Agreement is an
extension of and incorporated into the Offer Letter between Executive and
Mondelēz International, Inc., and the parties have executed this Offer Letter
freely and voluntarily with the intention of being legally bound by it.


MONDELEZ INTERNATIONAL, INC.


By:
/s/ David H. Pendleton



Print Name: David H. Pendleton


Dated: January 6, 2020




EXECUTIVE


By:
/s/ Gustavo Valle



Print Name: Gustavo Valle




Dated: January 6, 2020








[Signature Page to Confidential Information, Intellectual Property and
Restrictive Covenants Agreement-
Appendix A to Gustavo Valle Offer Letter]








    


9